Citation Nr: 1722342	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left leg disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September to December 1981, May to September 1994, October 1994 to March 1995, and September 2004 to March 2005 with additional time reserves, including a period of active duty training that began on January 12, 2004.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a January 2007 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record 

This matter was previously remanded by the Board in October 2016 for further development.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was previously remanded in October 2016 for an addendum medical opinion to address the etiology of the Veteran's current left leg disability.  To that end, the AOJ scheduled the Veteran for VA examination November 2016, however the Veteran did not report to the examination.

The Veteran has shown good cause for his failure to report to her examination.  See 38 C.F.R. §§ 3.159 (c) (4), 3.655 (2016).  In a December 2016 telephone contact with a VA employee, she stated that she was not notified about her VA examination and she requested a new examination.  The Board, therefore, remands this case in order to afford the Veteran another opportunity to attend the VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and likely etiology of any left lower extremity disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any required diagnostic testing should be performed and a full history should be elicited from the Veteran.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any left lower extremity disability that may be present is etiologically related to the Veteran's active duty service, including her January 2004 car accident and 1994/1995 injury.  The examiner is to specifically consider and address the Veteran's competent assertions regarding her in-service left arm symptoms and post service continuity of such symptoms.

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

2. Notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3. After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


